Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Claims 1-9,11-12,14-15 are rejected.
Claims 10,13 and 16 are cancelled.
This Action is Non-Final.
                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019; 09/16/2020; 01/27/2021 and 09/29/2022, the  submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                  Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.      Claims 1,9,11-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

9.      The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.

10.     Claim 1 recites, in part, "a pre-calculation unit configured to perform, in an execution environment in which calculation for processing input data is performed using a network structure and weight data, calculation for each of respective layers of the network structure on predetermined data using at least one of calculation schemes prepared in advance for the respective layers of the network structure”, “ a cost acquisition unit configured to acquire a calculation cost of the at least one calculation scheme for each of the respective layers of the network structure based on a result of the calculation by the pre-calculation unit”, “a decision unit configured to select one calculation scheme for each of the respective layers of the network structure based on the calculation cost from among the at least one of the calculation schemes prepared in advance for the respective layers to associate the layer of the network structure with the selected one calculation scheme”, and “a calculation unit configured to perform the calculation for each of the respective layers of the network structure on the input data in the execution environment using the calculation scheme associated with each layer of the network structure by the decision unit.". These limitations describe the concept of execution environment in which calculation for processing input data and configured to acquire a calculation cost of the at least one calculation scheme, which corresponds to the concepts identified as abstract ideas by the courts, such as remotely accessing and retrieving user specified information (Int. Ventures v. Erie Ind. (delivering user selected content from Aff. Labs v. Amazon.com is also considered). The abstract idea described in claim 1 is not meaningfully different than those abstract ideas found by the courts, therefore the claim is considered to be directed to an abstract idea.

11.      The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim recites the additional elements of " a pre-calculation unit ", " a cost acquisition unit ",“a decision unit”  and " a calculation unit ". Looking at the limitations as an ordered combination ads nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide conventional computer implementations and functions.

12.      Dependent claims 2-8 are drawn to adding calculation scheme includes a plurality of algorithms executable in the execution environment and exerting the same function using arithmetic operations different from each other. This limitation is considered to be drawn to the abstract idea without adding significantly more, calculation scheme includes a plurality of algorithms executable in the execution environment and exerting the same function using arithmetic operations different from each other, routine and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception, because it is well known how to add a personalized design to a protective or decorative case for a digital device.

13.      Independent Claims 1,9,11-12 and 14-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

                              Claim Rejections - 35 USC § 103
14.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.     Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka (US Patent Application Pub. No: 20040081260 A1) and Nishioka et al. (US Patent Application Pub.No:20100208722 A1).

       As per claim 1,Matsusaka teaches a calculation scheme decision system [Fig.1, a modulation scheme decision section 20], comprising: 
        a pre-calculation unit [Figs.1&2, the likelihood calculation section 213], configured to perform, in an execution environment in which calculation for processing input data is performed using a network structure and weight data [paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], calculation for each of respective layers of the network structure on predetermined data using at least one of calculation schemes prepared in advance for the respective layers of the network structure [Figs.1&2; paragraph 0053, The likelihood calculated at the likelihood calculation section 213 is supplied to the modulation scheme decision section 215 and compared with a threshold supplied from a threshold generation section 232 of the control section 230…..]; 
        a cost acquisition unit [synchronization acquisition processing], configured to acquire a calculation cost of the at least one calculation scheme for each of the respective layers of the network structure based on a result of the calculation by the pre-calculation unit [paragraph 0060, FIG. 5, …,the priority processing decision section 231 decides the demodulation scheme (modulation index) at the modulation estimation section 212 in response to this synchronization acquisition processing.]; 
        a decision unit [decision section 20], configured to select one calculation scheme for each of the respective layers of the network structure based on the calculation cost from among the at least one of the calculation schemes prepared in advance for the respective layers to associate the layer of the network structure with the selected one calculation scheme [paragraph 0016, This estimation processing is carried out by a modulation scheme decision section 20 which has received the likelihood calculation results from the likelihood calculation sections 14, 15 and 16.]; and
         a calculation unit [likelihood calculation section 213 ], configured to perform the calculation for each of the respective layers of the network structure on the input data in the execution environment using the calculation scheme associated with each layer of the network structure by the decision unit [paragraphs 0027;0051,…, the modulation scheme decision section 215 decides that the demodulation scheme (modulation index) at the modulation estimation section 212 at this time corresponds to the modulation scheme on the transmitting apparatus side and supplies a modulation scheme selection signal for selecting the demodulation scheme corresponding to the modulation scheme to the switching sections 207 and 224.].  
        Matsusaka does not explicitly disclose an execution environment in which calculation for processing input data is performed 5using a network structure and weight data.
       Nishioka discloses an execution environment in which calculation for processing input data is performed 5using a network structure and weight data [paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Nishioka 's path calculation method into Matsusaka’s wireless transmission system for the benefit of the redundant path can be calculated efficiently and easily without repeating the path calculation process in each calculation domain (Nishioka,[0013]-[0014]) to obtain the invention as specified in claim 1.

       As per claim 2, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, wherein the at least one calculation scheme includes a plurality of algorithms executable in the execution environment [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.],and exerting the same function using arithmetic operations different from each other [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  

        As per claim 3, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, wherein the at least one calculation scheme includes a plurality of algorithms executable in the execution environment [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], and performing the same arithmetic operation using resources different from each other [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  

        As per claim 4, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka teaches, the calculation scheme decision system, further comprising: a candidate decision unit configured to prepare the at least one calculation scheme for each of the respective layers of the network structure based on the execution environment [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.].  

        As per claim 5, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, further comprising: a conversion unit configured to acquire the network structure and the weight data from an external device and convert the acquired network structure and weight data into a predetermined format [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], wherein 
        the pre-calculation unit and the calculation unit perform calculation based on the network structure and the weight data in the predetermined format converted by the conversion unit [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  

         As per claim 6, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, further comprising: a first adjustment unit configured to change a data order of the weight data based on the execution environment [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], wherein 
        the pre-calculation unit and the calculation unit perform calculation based on the weight data adjusted by the first adjustment unit [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  

         As per claim 7, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, further comprising: a second adjustment unit configured to perform a preprocess related to the calculation of the calculation unit on the weight data [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], wherein 
        the pre-calculation unit and the calculation unit perform calculation based on the weight data adjusted by the second adjustment unit [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  
       As per claim 8, Matsusaka and Nishioka teach all the limitations of claim 1 above, where Matsusaka and Nishioka teach, the calculation scheme decision system, wherein the pre-calculation unit and the calculation unit are included in a first terminal [Matsusaka, paragraphs 0027;0051, …,.. the modulation scheme estimation section to execute estimation processing on modulation schemes one by one in descending order of the priority order and confirms a modulation scheme of the received signal when predetermined likelihood is obtained.], and the calculation scheme decision system further comprises a provision unit configured to provide the calculation scheme decided by the decision unit to a second terminal having an execution environment the same as an execution environment of the first terminal [Nishioka, paragraph 0113, … a scheme that a route request is transmitted, among adjoining route calculation domains, to a route decision system belonging to a route calculation domain other than a route calculation domain which has already received the route calculation request,...].  

        As per claim 9, claim 9 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 9 is the device claim for the system of claim 1.

       As per claim 11, claim 11 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 11 is the method claim for the system of claim 1.

       As per claim 12, claim 12 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 12 is the method claim for the system of claim 1.

        As per claim 14, claim 14 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 14 is the process claim for the system of claim 1.

       As per claim 15, claim 15 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 15 is the device claim for the system of claim 1.

                                       Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       YOSHIDA et al. (US Patent Application Pub. No: 20170131371 A1) discloses in an MRI apparatus, RF shimming is performed with high precision in a short time irrespective of an object and an imaging mode. YOSHIDA suggests a database storing the shim parameter according to a change from a criterion state in advance is included when a state in which an shim parameter is calculated is set as the criterion state of the object in order to obtain a high-quality image. YOSHIDA further discloses at the time of imaging, the shim parameter registered in the database in association with a change amount closest to a change amount from the criterion state is used; and in the database, the shim parameter calculated from a previously measured result is registered.

     KIM (US Patent Application Pub. No: 20170011735 A1) discloses a system and a method of speech recognition which enable a spoken language to be automatically identified while recognizing speech of a person who vocalize to effectively process multilingual speech recognition without a separate process for user registration or recognized language setting such as use of a button for allowing a user to manually select a language to be vocalized and support speech recognition of each language to be automatically performed even though persons who speak different languages vocalize by using one terminal to increase convenience of the user.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181